314 F.Supp.2d 1332 (2003)
Andy PERRY, et al., Plaintiffs,
v.
The COBB COUNTY BOARD OF ELECTIONS AND REGISTRATION, et al., Defendants,
v.
Mara A. Bell, et al., Defendants-Intervenors.
No. CIV.A.1:02-CV-1206-JEC.
United States District Court, N.D. Georgia, Atlanta Division.
November 18, 2003.
Dorothy Hemmer Bishop, Joseph Blackshear Atkins, Deborah L. Dance, Office of Cobb County Attorney, Law Department, Marietta, GA, for Plaintiff.
Gregg Earl Litchfield, Haynie, Litchfield & Crane, Marietta, GA, for Defendant.

CONSENT ORDER
CARNES, District Judge.
The Court having considered the consent motion filed by plaintiffs and intervenors, and the court having determined that defendants cannot properly consent to this order, but that defendants do not have interests which are affected by this order, the Court orders as follows:
(1) The Clerk is to administratively reopen this action for the limited purpose of implementing the relief set out in Paragraph 2;
(2) The redistricting plan for the Board of Commissioners of Cobb County drawn by the Court and set forth in its orders of May 31, 2002 and June 20, 2002, is hereby established as the permanent plan to be utilized in all elections for district commissioners *1333 of Cobb County until such time as reapportionment occurs as a result of the 2010 census, or until such time as the General Assembly of Georgia enacts and the Department of Justice preclears local legislation which redistricts the Board of Commissioners of Cobb County, whichever is sooner;
(3) Each party is to bear its respective costs; and
(4) The Clerk shall again administratively terminate the action.